Citation Nr: 0531115	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A hearing loss was not shown in service or within the 
presumptive period. 

2.  Tinnitus was not shown in service or for many years 
thereafter.  

3.  The medical evidence fails to establish a medical nexus 
between the veteran's military service and current hearing 
loss disability or tinnitus.


CONCLUSIONS OF LAW

1.  A hearing loss disability is not shown to have been 
incurred in or aggravated by the veteran's military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2004).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

To establish service connection for bilateral hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Next, with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability or 
tinnitus.  The discharge examination dated in October 1970 
showed whisper voice hearing at 15/15, bilaterally.  Although 
there were no specific decibels provided on the separation 
examination, the service medical records include an 
uninterpreted audiogram, appearing to show the majority of 
the frequencies at 20 decibels or less, except for two 
frequencies at less than 30 decibels.  

Moreover, the clinical evaluation of the veteran's ears and 
ear drums was normal.  Therefore, the Board finds no evidence 
of a chronic hearing loss disability or of tinnitus during 
the veteran's period of active duty.  

In an April 1999 audiological evaluation, the veteran 
reported diminished hearing and tinnitus.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
55
80
LEFT
10
20
30
50
65

Speech audiometry was not tested.  Nonetheless, the evidence 
shows that the veteran has a current hearing loss for VA 
purposes as the auditory thresholds in 3000 Hz and 4000 Hz, 
bilaterally, are greater than 40 decibels.    

In May 1999, the veteran filed a claim for hearing loss.  In 
his claim for benefits, he listed no civilian physicians or 
hospitals where he had received treatment for hearing loss.  
Subsequent medical evidence shows on-going treatment for 
hearing loss and tinnitus.

At a personal hearing in June 2003, the veteran testified 
that he was approximately 10 feet away from a howitzer 
explosion while serving in Vietnam in 1970 and temporarily 
experienced ringing and loss of hearing in his right ear.  He 
indicated that he was only given the whisper hearing test at 
the time of military discharge but no audiological test.  He 
related that he was diagnosed with hearing loss in November 
2000.  He noted that he was only claiming service connection 
for his right ear and related that his hearing loss was 
detected as early as 1972 on an employment physical.

Subsequently, the veteran submitted an uninterpreted 
audiogram dated in January 1972.  While the copy of the 
audiogram card does not indicate a diagnosis, the Board will 
accept for purposes of this discussion, that hearing loss was 
shown in January 1972.  Nonetheless, this evidence alone 
cannot support a claim for service connection.  

First, even if hearing loss was first shown in January 1972, 
the date of the audiogram is greater than one year of 
discharge and the one-year presumption does not apply.  
Further, the audiogram does not, in fact, indicate a 
diagnosis of hearing loss; nor does it establish a medical 
nexus between the findings on the audiogram and military 
service.  The veteran is not competent to establish a causal 
relationship between the uninterpreted 1972 audiogram and any 
event or incident on active duty.  

In a January 2004 VA examination, undertaken specifically to 
address the issue on appeal, the veteran related that he was 
exposed to excessive noise from artillery fire in Vietnam.  
He denied recreational noise exposure.  He noted the onset of 
bilateral tinnitus in 1970.  After a physical examination, 
the final diagnosis was moderately severe to severe hearing 
loss in the right ear, and moderately severe hearing loss in 
the left ear.  As to the issue of medical nexus, the examiner 
opined:

A review of the veteran's military file 
was completed.  An examination completed 
on 10/29/68 indicated normal hearing 
acuity.  Pure-tone testing was not 
performed on veteran's discharge 
examination.  Additionally, the military 
file failed to yield any information 
pertaining to tinnitus.  Therefore, there 
is insufficient information available to 
render the requested opinion without 
resorting to speculation.

In assigning high probative value to this examination, the 
Board notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  

Regrettably, speculation on medical causation is not 
sufficient to support a claim for service connection.  In 
addition, there is no contrary medical evidence associated 
with the claims file.  

Further, the veteran has not provided any medical statements 
that would etiologically link his claim of hearing loss and 
tinnitus with military service or otherwise show a 
relationship.  He has only offered his lay statements 
concerning a relationship.  The mere contention of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
claim with military service will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Based on the evidence above, the Board finds that a hearing 
loss and tinnitus were not noted in service.  Next, the 
evidence does not show hearing loss within a year of military 
discharge, even accepting that hearing loss was shown as 
early as January 1972.  Further, post-service evidence fails 
to establish a diagnosis of hearing loss or tinnitus for many 
years after the veteran's release from service.  Moreover, 
the most recent VA examination could not establish a medical 
nexus between hearing loss or tinnitus and military service.  
For those reasons, the claims for service-connection are 
denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2001, prior to the initial adjudication of the 
claims.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the July 2002 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in June 2003.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in January 2004.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.




ORDER

The claim for entitlement to service connection for a hearing 
loss disability is denied.

The claim for entitlement to service connection for tinnitus 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


